Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the arguments and remarks filed on 06/02/2022 which are entered herewith. 
Claims 1-20 are pending in this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20210224795 to Song teaches an escrow non-face-to-face cryptocurrency transaction device and method using a phone number. The device and method includes: providing a phone number wallet that uses a phone number of a user as a login ID; using the phone number wallet having an electronic wallet address of a phone number system so as to remit and deposit cryptocurrency stored in the phone number wallet in an escrow virtual wallet of an escrow virtual wallet address generated for a one-time use in a one-time escrow virtual wallet; transmitting, to a remitter, escrow authentication information that enables a secure connection to the escrow virtual wallet and enables withdrawal authentication; and remitting the cryptocurrency deposited in the escrow virtual wallet address to an electronic wallet address of a recipient who inputs the escrow authentication information directly received from the remitter, so as to withdraw the cryptocurrency. In addition, United States Patent Application No. 20160071110 to Lazay teaches a payment system that securely identifies transactions using a transaction identifier that may be set by the parties to the transaction, such that the parties may interact regarding the transaction with one another and with the payment system using that identifier rather than personal identification information. In embodiments, funds may be transferred between individuals that are anonymous to one another, or transferred with limited exchange of personal identification information. When a first individual (the “payer”) seeks to pay a second individual, the first may obtain from the second (the “payee”) an identifier for the transaction. The payer may register the transaction with the payment system, including by providing this transaction identifier. The second individual may subsequently “claim” the transaction by providing that transaction identifier to the system and thereby demonstrating that he/she is the payee of the transaction, after which the system may transfer funds to the second individual. In addition, United States Patent Application No. US 20200366480 to Noonan teaches a system and method that verifies transfers in an on-chain Blockchain Bitcoin transaction by using a sequence of Blockchain Bitcoin transactions that establish and confirm an identity of one or more parties to the transaction. In addition, the NPL Reference Usability and Security Analysis of the KeepKey Wallet teaches an investigation of the usability and security of the hardware wallet KeepKey 4.2.10. A Man-inthe-Middle (MITM) attack was implemented to simulate potential attacks and evaluate its implications for the wallet’s security. In the usability study, ten participants were observed as they used the wallet to complete various Bitcoin address comparison and confirmation tasks. Furthermore, the study examined users’ sentiments towards the transaction process of the KeepKey wallet. The results illustrate that the majority of the participants could detect some but not all MITM attacks. Moreover, there were a considerable number of successful MITM attacks in the experiment. From a usability perspective, our findings show that the Keepkey system has some usability issues that should be tackled to enhance the usability and the security of the wallet.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, creating and storing, by a computer system, a digital temporary wallet to temporarily hold the digital currency to be transferred, the creating comprising creating, for the digital currency transfer, a transaction key that uniquely identifies the digital currency transfer, and associating with the created digital temporary wallet the transaction key, the public key of the recipient, and indicators of the specified type and amount of the digital currency; transferring the digital currency of the specified type and amount from the digital permanent wallet of the sender to the digital temporary wallet; and sending, to the device, temporary wallet information of the digital temporary wallet, the sent temporary wallet information comprising at least the transaction key, wherein the computer system is configured to receive the transaction key from a client device based on a scan of a printed physical wallet embodying the transaction key and on which the transaction key is printed, and complete the transfer of the digital currency to the digital permanent wallet of the recipient account, wherein the computer system maintains restriction of the completion of the transfer to the digital permanent wallet of the recipient account based at least on the association of the transaction key and the public key of the recipient with the created digital temporary wallet.
Claims 2-10 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 11 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 12-16 is dependent on claim 11 and contain allowable subject matter for the same reasons stated above. In addition, claim 17 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 18-20 is dependent on claim 17 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685